TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00134-CV


                                         W. B., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




        FROM THE 425TH DISTRICT COURT OF WILLIAMSON COUNTY,
 NO. 12-0026-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant W. B. filed his notice of appeal on February 25, 2014. The appellate

record was complete April 18, 2014, making appellant’s brief due May 8, 2014.                    On

May 7, 2014, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.        See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than May 28, 2014. If the brief is not filed by that date,

counsel may be required to show cause why she should not be held in contempt of court.

               It is ordered on May 8, 2014.

Before Chief Justice Jones, Justices Pemberton and Rose